 
  
 

SENGER: COMPLETE THIS SECTION

a Complete items. i 2;and 3.

@ Print your name Bnd. address on the reverse
so that we’@an return the card to you.

     

   

     

  

(OI@PLETc THES SECTIOMON DELI WETY

A. Signature
ly Addressee

  

 

Attach this card to the back of the mailpiece, B. att (Pi Deer _~}C. Date of Delivery
or on the front if space permits. Aw <

 

 

1. Article Addressed to:

SURGE STAFFING,LLC__
c/o Incorp Services, Inc.
9435 Waterstone Boulevard, Suite 140

Cincinnati, Ohio 45249 a

UAC TAD I AT

9590 9402 6204 0220 5385 30

D. Is delivery ; {ddréss“di Zitferent from iters 12. G Yes
If YES, enter delivery address below: \\ [2]\No

JUN « ¢ a

\ewen

 

 

 

2. Article Number (Transfer from service label)

7016 OO4FO0 0000 7403 38ée

 

3. Service Type “JOE? 048° ER Ry Mail Express®

O Adult Signature 2B Mail™
O, Adult Signature re Beatie icted Delivery O Registered Mail Restricted
K, U.S,
Certified Mail® DISTRIC
O Certified Mail RaStitk LEANER TRICT cealve Confirmation™
O Collect on Delivery OLEDO OL Signature Confirmation
O Collect on Delivery:Restricted Delivery Restricted Delivery
™ ‘asured Mail
nsured Mail Restricted Delivery
over $500)

"PS Form 381 1, July 2020 PSN 7530-02-000-9053 3°Q\VOGN lO714 Domestic Return Receipt
 

 

 

 

 

 

 

 

 

 

 

 

94590 940e b2eO04 OeeO 5385 30

 

 

Frst-Cifed Wait 77>
Postage & Fees Paid
USPS

Permit No. G-10

 

 

ee 3:21-cvTB FAIRE Doc #: 3 mt AP 20

 

United States See Pe

Postal Service Noritiern District of Ohio
Western Division
1716 Spielbusch Avenue
Toledo, Ohio 43604
ATTN: CLERK OF COURTS

 

Le ten Dams eis a

 

 

S604~—S596399 Pgh fighhp jl jg fififlyfliyigfigey
